


ENTERPRISE FINANCIAL SERVICES CORP
RESTRICTED STOCK AWARD AGREEMENT




THIS AGREEMENT (the “Agreement”) is made between ENTERPRISE FINANCIAL SERVICES
CORP, a Delaware corporation (the “Company”), and __________________________
(“Grantee”), as of the Award Date (defined below).
    
1.     AWARD.
    
Number of shares of Restricted Stock Subject to Award
_____________
Fair Market Value per Share on Date of Award*:
$_____
Date of Award (“Award Date”)
May __, 2012



*Fair Market Value is based on the average closing price of shares of the
Company's stock on the Nasdaq Stock Market during the ten trading day period
ending on the Award Date.


(a)     SHARES. The Company hereby awards and issues to Grantee the shares of
restricted stock specified above (the “Shares”), pursuant to the terms of and
subject to conditions of the Company's 2002 Stock Incentive Plan (as amended
from time to time, the “Plan”) and this Agreement.


(b)     PLAN INCORPORATED. The terms and conditions of the Plan are incorporated
herein by reference. Grantee acknowledges receipt of a copy of the Plan (as
amended and restated to the date hereof) and agrees that this award of the
Shares shall be subject to all of the terms and conditions set forth in the
Plan, including future amendments thereto, if any, provided, however, that,
except as provided in subsection (c) below, no such future amendment shall have
an effect upon the vesting requirements set forth herein or impose additional
forfeiture conditions or vesting requirements or extend restrictions on the
Shares beyond the time of vesting. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.


(c)    CPP PROVISIONS. Grantee acknowledges that (a) the Company is a
participant in the Capital Purchase Program (the “CPP”) offered by the United
States Department of the Treasury and (b) the Company and its affiliates are
required to meet certain executive compensation and corporate governance
standards under Section 111 of the Emergency Economic Stabilization Act of 2008,
as amended, including amendments pursuant to Section 7001, et. seq., of the
American Recovery of Reinvestment Act of 2009 (“EESA”), as implemented by
guidance or regulation thereunder that has been issued and is in effect as of
the date of this Agreement or is promulgated thereafter, including without
limitation 31 C.F.R. Part 30 of the Code of Federal Regulations (such guidance
or regulation being hereinafter referred to as the “CPP Guidance”).
Notwithstanding anything contained in this Agreement to the contrary, as of the
date hereof (or on such date thereafter as it becomes necessary pursuant to the
EESA or CPP Guidance), if, in the good faith determination of the Company after
consultation with counsel of its choice, any statute or regulation promulgated
before, on or after the Award Date imposes additional requirements or
restrictions on compensation which the Company may pay to Grantee which conflict
with the provisions of this Agreement, (i) the Company shall not be required to
pay or accrue any grant, award, incentive or compensation to the extent of such
restriction and this Agreement shall be deemed automatically amended to the
extent of such restriction and (ii) Grantee shall execute and deliver any
amendments to this Agreement which the Company, in good faith after consultation
with counsel of its choice, deems necessary to comply with such statute or
regulation.
    
    
















--------------------------------------------------------------------------------




2.     FORFEITURE AND TRANSFERABILITY.


(a)    (i)    The Shares shall vest immediately on each of the following dates
(each a “Vesting Date”) in accordance with the following schedule:


Date
Amount Vested
Second Anniversary of Award Date
40% of Shares
December 15, 2014
20% of Shares
December 15, 2015
20% of Shares
December 15, 2016
20% of Shares



(ii)    Any Shares not then vested in accordance with the above schedule shall
be forfeited to the Company for no consideration immediately after Grantee fails
to maintain continuous employment with the Company or its subsidiaries for any
reason whatsoever until the earliest to occur of the following dates: (i) the
last Vesting Date specified in Section 2(a)(i) above; (ii) the date of Grantee's
death; (iii) the date on which Grantee is Disabled (for which purpose,
“Disabled” shall mean qualification for disability benefits under the Social
Security disability insurance program, or if an employee is determined to be
permanently disabled by the Committee in its discretion), or (iv) a “Change in
Control Event” as defined in Treasury Regulation 1.409A-3(i)(5)(i).


(b)    In accordance with the EESA and the CPP Guidance, the Shares may not be
sold, pledged, assigned, hypothecated, transferred or disposed of in any manner
(collectively, “Transferred”), other than by will or by the laws of descent or
distribution, prior to the vesting of the Shares pursuant to paragraph 2(a)(i)
above. In addition, the Shares may not be Transferred at any time earlier than
permitted under the following schedule (except as necessary to reflect a merger
or acquisition of the Company, as described in the definition of “Long-term
Restricted Stock” in Q30.0 of 31 C.F.R. Part 30 of the Code of Federal
Regulations):


(i)     25% of the Shares may be Transferred on or after the time the Company
repays 25% of the aggregate financial assistance received by the Company under
the CPP;


(ii)    An additional 25% of the Shares may be Transferred on or after the time
the Company repays 50% of the aggregate financial assistance received by the
Company under the CPP;


(iii)    An additional 25% of the Shares may be Transferred on or after the time
the Company repays 75% of the aggregate financial assistance received by the
Company under the CPP; and


(iv)    An additional 25% of the Shares may be Transferred on or after the time
the Company repays 100% of the aggregate financial assistance received by the
Company under the CPP.


Notwithstanding the foregoing, in the case of Shares subject to this Award for
which the Grantee does not make an election under Section 83(b) of the Code in
accordance with Section 5(b), at any time beginning with the date upon which the
Shares Vest and ending on December 31 of the calendar year including that date,
a portion of the Shares may be Transferred as may reasonably be required to pay
the federal, state, local, or foreign taxes that are anticipated to apply to the
income recognized due to the Vesting, and any Shares transferred for this
purpose shall not count toward the percentages in the schedule above.


(c)    For purposes of this Agreement, including determination of vesting,
Grantee shall be considered to be in the employment of the Company as long as
Grantee remains an employee of either the Company, any successor corporation
(including any parent entity succeeding to the business of or control of the
Company) or subsidiary corporation (as defined in Section 424 of the Code) of
the Company or any successor corporation. Any question as to whether and when
there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee, and its determination shall
be final and binding on all persons, including Grantee.




--------------------------------------------------------------------------------




 
3.     WITHHOLDING OF TAX; SHORT-TERM DEFERRAL. To the extent that the vesting
of Shares or receipt of Shares results in income to Grantee for federal, state
or local income tax purposes, Grantee shall pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of, any federal,
state or local taxes of any kind required by law to be withheld with respect to
such income. The Company shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to the
Grantee, including the right but not the obligation to effect such withholding
by deducting the a number of Shares with a fair market value equal to the amount
of any such obligation, to the extent permitted by the CPP Guidance. The Shares
granted under this Agreement and the benefits incident thereto constitute
short-term deferrals within the meaning of Treasury Regulation Section
1.409A-1(b)(4).


4.    CONFIDENTIALITY; NON-SOLICITATION. In consideration for the award of
Shares, Grantee agrees as follows:


(a)    From the Award Date continuing for a period until six months following
any termination of Grantee's employment with the Company (the “Restricted
Period”), (i) Grantee, directly or indirectly, whether alone or in association,
or combination with any other Person, or as an officer, director, shareholder,
member, manager, employee, agent, independent contractor, consultant, advisor,
joint-venturer, partner or otherwise, and whether or not for pecuniary benefit
shall not (A) solicit, take away, attempt to take away, divert, attempt to
divert or accept business from any customer from the Company or its subsidiaries
or (B) induce, attempt to induce or aid any person in inducing any customer to
cease doing business with the Company or any of its subsidiaries or in any way
interfere with the relationship between any customer and the Company or its
subsidiaries and (ii) Grantee shall not be employed by or act as a consultant
for any person which directly, or through any of its affiliates, takes any of
the actions described in the immediately preceding clause (i).


(b)    During the Restricted Period, Grantee shall not (i) directly or
indirectly, entice or induce, or attempt to, entice or induce, or assist any
Person in which Grantee is an investor, consultant or employee to entice or
induce, any employee of the Company or its subsidiaries to leave such employ or
(ii) directly or indirectly employ, and shall not be employed, invest in or act
as a consultant for any Person who employs, any employee of the Company or its
subsidiaries.


(c)    Grantee shall always refrain from any direct or indirect use or
disclosure (whether intentional, negligent or reckless) of any trade secret or
confidential or proprietary information of the Company to any person or
business, without regard to the nature of Grantee's termination from the
Company.


Grantee acknowledges that any violation of paragraphs (a) through (c) above will
cause the Company severe, immediate and irreparable harm entitling the Company
to injunctive relief in addition to any other remedies that may be available at
law or in equity. The parties hereto agree that to the extent that any provision
or portion of this Section 4 is held to be unreasonable, unlawful or
unenforceable by a court of competent jurisdiction, then any such provision
shall be deemed to be modified to the extent necessary in order that any such
provision or portion thereof shall be legally enforceable to the fullest extent
permitted by applicable law. As used herein, the term “Company” shall include
the Company, its successors, subsidiaries and affiliates. The provisions of
paragraphs (a) through (c) above shall be in addition to any other
noncompetition, nonsolicitation or confidentiality agreements to which Grantee
is subject and not supersede or override any such other agreements.     


5.     Section 83 of the Code. Grantee acknowledges that he understands the
following:


(a)    Under Section 83(a) of the Code, the excess of the fair market value on
the date of Vesting of the Shares over the fair market value on the Award Date
of such Shares will be taxed at the time of Vesting as ordinary income and
subject to payroll and withholding taxes and to tax reporting, as applicable.


(b)    Grantee may elect under Section 83(b) of the Code to be taxed at ordinary
income rates based on the fair market value of the Shares at the time such
shares are awarded, rather than at the time and as the Shares Vest. Such
election (an “83(b) Election”) must be filed with the Internal Revenue Service
within thirty (30) days from




--------------------------------------------------------------------------------




the Date of Award. Grantee (i) will not be entitled to a deduction for any
ordinary income previously recognized as a result of the 83(b) Election if
Shares are subsequently forfeited to the Company, and (ii) the 83(b) Election
may cause Grantee to recognize more compensation income than he would have
otherwise recognized if the value of the Shares subsequently declines. As a
convenience to Grantee, the Company has provided Grantee with a form for making
an 83(b) Election. FAILURE TO FILE SUCH AN ELECTION WITHIN THE REQUIRED THIRTY
(30) DAY PERIOD AND AS OTHERWISE DESCRIBED IN THE FORM MAY RESULT IN THE
RECOGNITION OF ORDINARY INCOME BY EMPLOYEE AS SHARES OF RESTRICTED STOCK VEST.
Grantee acknowledges that it is Grantee's sole responsibility to timely file the
election under Section 83(b) of the Code if Grantee chooses to make such an
election. Grantee agrees to provide the Company with a copy of any such
election.


(c)    The foregoing is only a summary of the federal income tax laws that apply
to the Shares and does not purport to be complete. EMPLOYEE IS DIRECTED TO SEEK
INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE, THE INCOME
TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH HE MAY RESIDE,
AND THE TAX CONSEQUENCES OF YOUR DEATH.


6.    STOCK POWER. Grantee agrees to deliver a Stock Power and Assignment
Separate from Certificate in the form attached as Exhibit A (with the
transferee, certificate number, date and number of shares left blank), executed
by Grantee and his spouse, if any, along with any certificate(s) evidencing
Shares issued to him, to the Secretary of the Company or its designee (“Escrow
Holder”). EMPLOYEE HEREBY APPOINTS THE ESCROW HOLDER TO HOLD SUCH STOCK POWER
AND ANY SUCH CERTIFICATE(S) IN ESCROW AND TO TAKE ALL SUCH ACTIONS, AND TO
EFFECTUATE ALL SUCH TRANSFERS AND/OR RELEASES OF SUCH SHARES, AS ARE REQUIRED TO
EFFECTUATE THE TERMS OF THIS AWARD. The foregoing appointment is a power coupled
with an interest and may not be revoked by Grantee. Grantee and the Company
agree that any Escrow Holder will not be liable to any party to any person for
any actions or omissions, unless Escrow Holder is grossly negligent relative
thereto. Escrow Holder may rely on any letter, notice or other document executed
by any signature purported to be genuine and may rely on advice of counsel and
obey any order of any court with respect to the transactions by this Agreement.
Shares subject to this Award shall be released to Grantee from escrow as they
Vest.


7.    LEGEND. Grantee agrees that the certificate(s) representing the Shares may
bear a legend in substantially the following form:


“The securities represented by this certificate are subject to certain transfer
and forfeiture restrictions and may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner. A copy of the agreement
and plan setting forth such restrictions may be obtained at the principal office
of the issuer. Such transfer and forfeiture restrictions are binding on
transferees of these shares.”


8.    RESTRICTIONS ON TRANSFER UNDER SECURITIES LAWS. Grantee understands that
although the issuance of grants and awards under the Plan has been registered
under the Securities Act of 1933, such registration may not apply to any resale
or transfer by Grantee of the Shares. Grantee also agrees (i) that the
certificates representing the Shares may bear such legend or legends as the
Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the Shares on the stock transfer records of the Company if such proposed
transfer would in the opinion of counsel satisfactory to the Company constitute
a violation of any applicable securities law, and (iii) that the Company may
give related instructions to its transfer agent to stop registration of the
transfer of the Shares.


9.    COMMITTEE'S POWERS. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan, including, without limitation, the
Committee's rights to make certain determinations and elections with respect to
the Shares.


10.     BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of
the Company, its subsidiaries and any of their respective successors, and all
persons lawfully claiming under Grantee.
    
    
11.     GOVERNING LAW. This Agreement shall be governed by, and construed in




--------------------------------------------------------------------------------




accordance with, the laws of the State of Missouri.


[The remainder of this page is intentionally blank. The next page is the
signature page.]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Grantee has executed this Agreement,
all effective as of the date first above written.


ENTERPRISE FINANCIAL SERVICES CORP




By: ________________________________________
Name: ______________________________________
Title: _______________________________________








___________________________________________
GRANTEE






--------------------------------------------------------------------------------






EXHIBIT A


STOCK POWER AND ASSIGNMENT




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Enterprise Financial Services Corp, Inc. (the “Corporation”), ____________
shares of the common stock of the Corporation, standing in the undersigned's
name on the books of said corporation, and does hereby irrevocably constitute
the Secretary of said corporation as attorney-in-fact, with full power of
substitution, to transfer said stock on the books of said corporation.


Dated:




____________________________________


Print Name:




